Title: To Thomas Jefferson from Horatio Gates, 20 October 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 20th. Octr. 1780.

I wrote Your Excellency the 18th. which was sent from hence By Express, on the Evening of that Day, and would proceed to Taylor’s Ferry, as Mr. Cooper the Stationed Express at Harrisbourg, was, at the Same Time on his Way to this place; the Latter arrived here Yesterday about One oClock A.M. and brought me Your Excellency’s Letter of the 15th. Inst. This Letter, came in Time, which was not the Case with several Others written before, from you, as I observe, some of them were, from a week to Twelve Days in coming to this place. The following is the State of the correspondence since the 1st. of Sepr. 1780.


Genl. Gates
Govr. Jefferson


Sepr.
5

Sepr.
3



 9


11



14


23



20

Oct.
4



24


15



27





Oct.
3






6






   9
so far acknowledged





12






14






18





It appears from the above State and the Contents of Both our Letters, that none have miscarried; for although Your Excellency has not expressly said the Letters of the 9th. and 20th. September were received by you, yet your Letters of the 23 Sepr. and 4th October imply as much. Mr. Cooper the Express, complains much of the Want of Money. I have for the Present Advanced him Dollars with which you will please to have him Charged. I observe what Your Excellency says in regard to your Order for impressing  Waggons sent to Mr. Lamb. I shall therefore give Orders to Mr. Lamb to send half of the Waggons to Richmond to load with Arms Accoutrements and Rum or Cloathing if any should have arrived. The Other half to Petersburgh, to bring Salt and flour from thence, or such Stores which may be there and more immediately wanting. With these Loads they are to proceed to Hillsborough, One Trip only, and afterwards return to Virginia to be employed in transporting Stores to Taylors Ferry and no further. It is absolutly necessary that this should be the Case, for once, as no Waggons can be procured here immediately, to bring Goods on from Taylor’s, but it is possible by the Time, your Waggons shall have performed this Duty, a Sufficient Number will be provided in this State, to do the Business between Roanoak, and this place and the Army; when the Rout of the Army is changed, other Modes of transportation may be adopted.
I understand that Mr. Lamb is Quarter Master and Commissary; these Offices are incompatible, as they ought to be checks upon each other. I wish your Excellency would fix upon a Man of tried Fidelity to this Country, to reside at Mr. Lamb’s as Commissary, and I desire that he may have your Private Instructions to have an Eye of Circumspection upon the Conduct of Mr. Lamb. Since the State Stores for Cloaths, and Equipment, are so deficient with you, I much desire your Excellency will adhere to your original plan, and assemble the troops to be commanded by Genl. Stevens at Hillsboro; and as I shall leave this place on Tuesday, I wish General Stevens could come directly and take the Command here; in the mean Time, I entreat you Sir to press Congress to forward all such Articles as your State cannot Supply. Men merely Armed but without Cartridges, Boxes Blankets or Tents, are but a poor Support to an Army. I am &c.,

HG

